Howell, J.
Three appeals come np in this record; one by the defendants from a judgment against the firm and the individual members thereof in solido, for the amount of a note of the firm; one by L„ H. Terry, one of the members, from a judgment against Mm for the same debt, on a rule against him as garnishee, and another by him *63from an order making a rule absolute to forthwith deposit in court sufficient cash or assets to satisfy the judgment against him as garnishee.
The first judgment is correct, .it being presumed that the judge had evidence before him to justify it; but we think the other two without authority in law. Terry is not a third person in contemplation of the law in reference to garnishment. He was cited as defendant, and judgment was rendered against him individually and as a member of the firm, and the second judgment, under a fieri famas against the “defendants,” added nothing to his liability. He was one of the defendants, and not a third person.
It is therefore ordered that the judgment against the defendants, signed on the eighth of February, 1871, be affirmed, and it is further ordered that the judgment against Lucius H. Terry, signed on twenty-seventh June, 1871, and the order of third July, 1871, making absolute the rule on him to deposit cash or assets in 'court be reversed and annulled, with his costs in said proceedings in the lower court. The plaintiffs and defendants, appellees, to pay eosts of appeal.